   Case: 4:20-cv-01814-DDN Doc. #: 4 Filed: 02/24/21 Page: 1 of 10 PageID #: 9




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JOSEPH MICHAEL DEVON ENGEL,                        )
                                                   )
               Plaintiff,                          )
                                                   )
       v.                                          )           No. 4:20-CV-1814 DDN
                                                   )
ERDCC and MODOC,                                   )
                                                   )
                                                   )
               Defendants.                         )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon the motion of plaintiff Joseph Michael Devon Engel

(registration no. 1069055), an inmate at Missouri Eastern Correctional Center (“MECC”), for leave

to commence this action without prepayment of the required filing fee. ECF No. 3. For the reasons

stated below, the Court finds plaintiff does not have sufficient funds to pay the entire filing fee and

will assess an initial partial filing fee of $5.62. See 28 U.S.C. § 1915(b)(1). Furthermore, based

upon a review of the complaint, the Court finds that the complaint should be dismissed pursuant

to 28 U.S.C. § 1915(e)(2)(B).

                                       28 U.S.C. § 1915(b)(1)

       Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or her

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an initial

partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the prisoner's

account, or (2) the average monthly balance in the prisoner’s account for the prior six-month

period. After payment of the initial partial filing fee, the prisoner is required to make monthly

payments of 20 percent of the preceding month’s income credited to the prisoner’s account. 28
  Case: 4:20-cv-01814-DDN Doc. #: 4 Filed: 02/24/21 Page: 2 of 10 PageID #: 10




U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these monthly

payments to the Clerk of Court each time the amount in the prisoner’s account exceeds $10, until

the filing fee is fully paid. Id.

        Plaintiff did not file a certified inmate account statement, however, the Court notes plaintiff

filed a statement for the relevant period in another case he had pending in the Eastern District of

Missouri: see docket entry at ECF No. 11 filed on January 8, 2021, in Engel v. Corizon, et al.,

4:20-CV-1695 NAB (E.D. Mo.). As such, the Court will reference that account statement to

calculate plaintiff’s initial partial filing fee here.

        A review of plaintiff’s account statement in the Engel v. Corizon, et al. case indicates an

average monthly deposit of $28.11 and an average monthly balance of $0.04. The Court therefore

finds plaintiff has insufficient funds to pay the entire filing fee. Accordingly, the Court will assess

an initial partial filing fee of $5.62, which is 20 percent of plaintiff’s average monthly deposit.

                                           28 U.S.C. § 1915(e)

        Pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court may dismiss a complaint filed in forma

pauperis if, inter alia, it is frivolous, malicious, or fails to state a claim upon which relief can be

granted. An action is frivolous if “it lacks an arguable basis in either law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 328 (1989). Dismissals on this ground should only be ordered when legal

theories are “indisputably meritless,” or when the claims rely on “clearly baseless” factual

allegations. Denton v. Hernandez, 504 U.S. 25, 31 (1992). “Clearly baseless” factual allegations

include those that are “fanciful,” “fantastic,” and “delusional.” Id. at 32-33 (quoting Neitzke, 490

U.S. at 325, 327). “As those words suggest, a finding of factual frivolousness is appropriate when

the facts alleged rise to the level of the irrational or the wholly incredible, whether or not there are

judicially noticeable facts available to contradict them.” Id. at 33.



                                                         2
  Case: 4:20-cv-01814-DDN Doc. #: 4 Filed: 02/24/21 Page: 3 of 10 PageID #: 11




       An action is malicious when it is undertaken for the purpose of harassing the named

defendants rather than vindicating a cognizable right. Spencer v. Rhodes, 656 F. Supp. 458, 461-

63 (E.D.N.C. 1987), aff’d 826 F.2d 1061 (4th Cir. 1987). An action can also be considered

malicious if it is part of a longstanding pattern of abusive and repetitious lawsuits. In re Tyler, 839

F.2d 1290, 1293 (8th Cir. 1988) (per curiam). See Cochran v. Morris, 73 F.3d 1310, 1316 (4th Cir.

1996) (when determining whether an action is malicious, the Court need not consider only the

complaint before it, but may consider the plaintiff’s other litigious conduct).

       To determine whether an action fails to state a claim upon which relief can be granted, the

Court must engage in a two-step inquiry. First, the Court must identify the allegations in the

complaint that are not entitled to the assumption of truth. Ashcroft v. Iqbal, 129 S. Ct. 1937, 1950-

51 (2009). These include “legal conclusions” and “[t]hreadbare recitals of the elements of a cause

of action [that are] supported by mere conclusory statements.” Id. at 1949. Second, the Court must

determine whether the complaint states a plausible claim for relief. Id. at 1950-51. This is a

“context-specific task that requires the reviewing court to draw on its judicial experience and

common sense.” Id. at 1950. The plaintiff is required to plead facts that show more than the “mere

possibility of misconduct.” Id. The Court must review the factual allegations in the complaint “to

determine if they plausibly suggest an entitlement to relief.” Id. at 1951. When faced with

alternative explanations for the alleged misconduct, the Court may exercise its judgment in

determining whether plaintiff’s proffered conclusion is the most plausible, or whether it is more

likely that no misconduct occurred. Id. at 1950, 1951-52.

                                          The Complaint

       Plaintiff, who identifies himself as a sovereign citizen, is a self-represented litigant

currently incarcerated at MECC in Pacific, Missouri. At the time this case was filed, however,

plaintiff was an inmate at the Eastern Reception, Diagnostic and Correctional Center (“ERDCC”)

                                                  3
  Case: 4:20-cv-01814-DDN Doc. #: 4 Filed: 02/24/21 Page: 4 of 10 PageID #: 12




in Bonne Terre, Missouri. The instant complaint is one of more than one hundred and thirty (130)

civil rights actions that plaintiff has recently filed in this Court pursuant to 42 U.S.C. § 1983.

        In the “Statement of Claim” section of the form complaint, plaintiff asserts the following,

in its entirety:

        11-3-20 to 11-6-20 ERDCC still refuses my right to law libirery [sic] martial [sic]
        per policie [sic] and my Adminmentments [sic] I have the right to legal martial
        [sic].

ECF No. 2 at 3. The Court assumes plaintiff intended to allege he has been denied access to legal

materials from the ERDCC’s law library. Plaintiff provides no additional facts.

        For relief, plaintiff seeks “900 Billion Dollars” and “3,000,000 stocks in USA, China,

Jap[a]n, Fr[ance], Germ[a]ny, [and] Canada.” Id. at 4.

                                              Discussion

        Having carefully reviewed the complaint, the Court concludes that plaintiff’s claims

against defendants ERDCC and the Missouri Department of Corrections (“MDOC”) must be

dismissed. See 28 U.S.C. § 191(e)(2)(B).

        A. Claims against the ERDCC and MDOC

        The Missouri Department of Corrections is a department of the State of Missouri, and the

ERDCC is a state correctional facility. Thus, the claims against these defendants are treated the

same as claims against the State of Missouri itself. These claims fail for two reasons. First, the

State of Missouri is not a “person” for purposes of 42 U.S.C. § 1983. Second, the State of Missouri

is protected by the doctrine of sovereign immunity.

                   i. State is Not a 42 U.S.C. § 1983 “Person”

        “Section 1983 provides for an action against a ‘person’ for a violation, under color of law,

of another’s civil rights.” McLean v. Gordon, 548 F.3d 613, 618 (8th Cir. 2008); see also Deretich



                                                  4
  Case: 4:20-cv-01814-DDN Doc. #: 4 Filed: 02/24/21 Page: 5 of 10 PageID #: 13




v. Office of Admin. Hearings, 798 F.2d 1147, 1154 (8th Cir. 1986) (stating that “[§] 1983 provides

a cause of action against persons only”). However, “neither a State nor its officials acting in their

official capacity are ‘persons’ under § 1983.” Will v. Michigan Dep’t of State Police, 491 U.S. 58,

71 (1989); see also Calzone v. Hawley, 866 F.3d 866, 872 (8th Cir. 2017) (asserting that a “State

is not a person under § 1983”); and Kruger v. Nebraska, 820 F.3d 295, 301 (8th Cir. 2016)

(explaining that “a state is not a person for purposes of a claim for money damages under § 1983”).

Here, as noted above, plaintiff has sued both the Missouri Department of Corrections and the

ERDCC. These claims are treated as being made against the State of Missouri. However, a state is

not a “person” for purposes of a 42 U.S.C. § 1983 claim for money damages, which is what plaintiff

is seeking. Because plaintiff is missing an essential element of a § 1983 action, the claims against

the ERDCC and MDOC must be dismissed.

               ii. Sovereign Immunity

       “Sovereign immunity is the privilege of the sovereign not to be sued without its consent.”

Va. Office for Prot. & Advocacy v. Stewart, 563 U.S. 247, 253 (2011). The Eleventh Amendment

has been held to confer immunity on an un-consenting state from lawsuits brought in federal court

by a state’s own citizens or the citizens of another state. Edelman v. Jordan, 415 U.S. 651, 662-63

(1974); see also Webb v. City of Maplewood, 889 F.3d 483, 485 (8th Cir. 2018) (“The Eleventh

Amendment protects States and their arms and instrumentalities from suit in federal court”); Dover

Elevator Co. v. Ark. State Univ., 64 F.3d 442, 446 (8th Cir. 1995) (“The Eleventh Amendment

bars private parties from suing a state in federal court”); and Egerdahl v. Hibbing Cmty. Coll., 72

F.3d 615, 618-19 (8th Cir. 1995) (“Generally, in the absence of consent a suit in which the State

or one of its agencies or departments is named as the defendant is proscribed by the Eleventh

Amendment”). The Eleventh Amendment bars suit against a state or its agencies for any kind of



                                                 5
  Case: 4:20-cv-01814-DDN Doc. #: 4 Filed: 02/24/21 Page: 6 of 10 PageID #: 14




relief, not merely monetary damages. Monroe v. Arkansas State Univ., 495 F.3d 591, 594 (8th Cir.

2007) (stating that district court erred in allowing the plaintiff to proceed against state university

for injunctive relief, and remanding matter to district court for dismissal).

       There are two “well-established exceptions” to the sovereign immunity provided by the

Eleventh Amendment. Barnes v. State of Missouri, 960 F.2d 62, 64 (8th Cir. 1992). “The first

exception to Eleventh Amendment immunity is where Congress has statutorily abrogated such

immunity by clear and unmistakable language.” Id. The second exception is when a state waives

its immunity to suit in federal court. Id. at 65. A state will be found to have waived its immunity

“only where stated by the most express language or by such overwhelming implications from the

text as will leave no room for any other reasonable construction.” Welch v. Tex. Dep’t of Highways

& Pub. Transp., 483 U.S. 468, 473 (1987). Neither exception is applicable in this case.

       The first exception is inapplicable because the Supreme Court has determined that § 1983

does not revoke a state’s Eleventh Amendment immunity from suit in federal court. See Will, 491

U.S. at 66 (“We cannot conclude that § 1983 was intended to disregard the well-established

immunity of a State from being sued without its consent”); and Quern v. Jordan, 440 U.S. 332,

341 (1979) (“[W]e simply are unwilling to believe. . . that Congress intended by the general

language of § 1983 to override the traditional sovereign immunity of the States”). The second

exception is also inapplicable because the State of Missouri has not waived its sovereign immunity

in this type of case. See Mo. Rev. Stat. 537.600 (explaining that sovereign immunity is in effect

and providing exceptions).

       In this case, plaintiff has named the ERDCC and MDOC as defendants. As noted above,

however, the Eleventh Amendment bars suit against a state or its agencies for both monetary and




                                                  6
  Case: 4:20-cv-01814-DDN Doc. #: 4 Filed: 02/24/21 Page: 7 of 10 PageID #: 15




injunctive relief. Furthermore, no exceptions to sovereign immunity are present in this case.

Therefore, plaintiff’s claims against the ERDCC and MDOC must be dismissed.

        B. First Amendment Claim

        Plaintiff’s complaint is also subject to dismissal because he has not properly pled a denial

of access to the courts claim under the First Amendment. This right to access the courts requires

prisons to provide “a reasonably adequate opportunity to present claimed violations of

fundamental constitutional rights to the courts.” Lewis v. Casey, 518 U.S. 343, 351 (1996). “To

state a claim [for denial of meaningful access to the courts], inmates must assert that they suffered

an actual injury to pending or contemplated legal claims.” Myers v. Hundley, 101 F.3d 542, 544

(8th Cir. 1996).

        Here, plaintiff alleges he was denied legal materials from the ERDCC’s law library

between November 3, 2020 to November 6, 2020. This allegation is insufficient to show plaintiff

was denied meaningful access to the courts. His complaint fails to identify the specific materials

he was allegedly denied, how the lack of materials curtailed his access to the courts; or who denied

him the materials. Plaintiff relies on a conclusory pleading that the Court is not required to accept

as true. See Wiles v. Capitol Indem. Corp., 280 F.3d 868, 870 (8th Cir. 2002) (“While the court

must accept allegations of fact as true . . . the court is free to ignore legal conclusions, unsupported

conclusions, unwarranted inferences and sweeping legal conclusions cast in the form of factual

allegations”). Iqbal, 556 U.S. at 678; Torti v. Hoag, 868 F.3d 666, 671 (8th Cir. 2017) (“Courts

are not bound to accept as true a legal conclusion couched as a factual allegation, and factual

allegations must be enough to raise a right to relief above the speculative level”). Even self-

represented plaintiffs are required to allege facts in support of their claims, and the Court will not

assume facts that are not alleged. See Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004).



                                                   7
  Case: 4:20-cv-01814-DDN Doc. #: 4 Filed: 02/24/21 Page: 8 of 10 PageID #: 16




        Furthermore, the Court notes that plaintiff has been able to file this case, and over one

hundred and thirty (130) other cases since September of 2020, without any difficulty. Thus, to the

extent that plaintiff is asserting an access to courts claim, the claim must be dismissed.

        C. Malicious Prosecution

        Finally, it appears this action is also subject to dismissal because it is malicious. See

Spencer v. Rhodes, 656 F. Supp. 458, 461-63 (E.D.N.C. 1987), aff’d 826 F.2d 1061 (4th Cir. 1987)

(an action is malicious when it is undertaken for the purpose of harassing the defendants rather

than vindicating a cognizable right). Since filing this action, plaintiff has filed over one hundred

and thirty (130) other complaints in this Court alleging that his civil rights have been violated by

these defendants and other state and local entities and officials. Plaintiff submits the pleadings in

bulk, and he specifies that he intends each set of pleadings to be docketed as an individual civil

action. The nature of those pleadings and plaintiff’s claims for damages are roughly the same as

those in the instant action. It therefore appears that this action is part of an attempt to harass these

defendants and others by bringing repetitious lawsuits, not a legitimate attempt to vindicate a

cognizable right. See Spencer, 656 F. Supp. at 461-63; see also In re Billy Roy Tyler, 839 F.2d

1290 (8th Cir. 1988) (noting that an action is malicious when it is a part of a longstanding pattern

of abusive and repetitious lawsuits). This action is subject to dismissal for this reason, as well.

        Plaintiff is cautioned to avoid the practice of repeatedly filing meritless lawsuits. First, a

prisoner who has filed three or more actions or appeals that were dismissed for one of the reasons

stated in 28 U.S.C. § 1915(e)(2) is subject to 28 U.S.C. § 1915(g), which limits his future ability

to proceed in forma pauperis. Second, the practice of repeatedly filing meritless lawsuits can be

interpreted as an abuse of the judicial process, which can result in court-imposed limitations on

the ability to bring future lawsuits. This Court is “vested with the discretion to impose sanctions

upon a party under its inherent disciplinary power.” Bass v. General Motors Corp., 150 F.3d 842,
                                                   8
  Case: 4:20-cv-01814-DDN Doc. #: 4 Filed: 02/24/21 Page: 9 of 10 PageID #: 17




851 (8th Cir. 1998) (citations omitted). This includes the discretion to craft and impose sanctions

to deter litigants from engaging in “conduct which abuses the judicial process.” Chambers v.

NASCO, Inc., 501 U.S. 32, 43-45 (1991). See Tyler, 839 F.2d at 1292 (affirming the district court’s

sua sponte determination that a litigant should be limited to filing one lawsuit per month pursuant

to certain conditions precedent as a sanction for the litigant’s repeated abuse of the judicial

process). These powers stem from “the control necessarily vested in courts to manage their own

affairs so as to achieve the orderly and expeditious disposition of cases.” Id. (quoting Link v.

Wabash R. Co., 370 U.S. 626, 630-31 (1962)).

       Having considered plaintiff’s abusive litigation practices and the manner in which he

prepared the instant complaint and other civil complaints, the Court concludes that it would be

futile to permit plaintiff leave to file an amended complaint in this action. The Court will therefore

dismiss this action at this time pursuant to 28 U.S.C. § 1915(e)(2).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis (ECF

No. 3) is GRANTED.

       IT IS FURTHER ORDERED that the plaintiff shall pay an initial filing fee of $5.62

within thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance

payable to “Clerk, United States District Court,” and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) that the remittance is for an original proceeding.




                                                  9
 Case: 4:20-cv-01814-DDN Doc. #: 4 Filed: 02/24/21 Page: 10 of 10 PageID #: 18




       IT IS FURTHER ORDERED that this action is DISMISSED pursuant to 28 U.S.C.

§ 1915(e)(2)(B). A separate order of dismissal will be entered herewith.

       Dated this 24th day of February, 2021.




                                                 E. RICHARD WEBBER
                                                 UNITED STATES DISTRICT JUDGE




                                                10
